ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 Second Paragraph
2.	Applicant’s amendments with respect to claims 1, 4 and 5 are sufficient to overcome Claim Rejections - 35 USC § 112 Second Paragraph set forth in the previous Office Action. The examiner withdraws the rejections.

Allowable Subject Matter
3.	  Claims 1-5 are allowed.  

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a driving control system, a driving support control device and  a driving support control method of a vehicle, comprising, among other limitations, acquiring a traveling state of the vehicle which is detected and a traveling environment of the vehicle; determining whether zero-point learning of a yaw rate sensor has been completed; and  for a state in which a zero-point learning of the yaw rate sensor has not been completed, executing collision avoidance support processing using the traveling state of the vehicle, the traveling environment of the vehicle, and a reduced operational area; detecting  the traveling state and the traveling environment; wherein the zero-point learning comprises a calibration process performed by the yaw rate sensorResponsive to Office Action mailed August 20, 2021 in which the zero point of the yaw rate sensor is determined, and the reduced operational area comprises an area that is reduced relative to a reference operational area, which becomes a reference in view of an error of the yaw rate sensor as an operational area of collision avoidance support, and executing the collision avoidance support in accordance with an instruction from control unit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663